                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 MARCUS D. McQUEEN, #177303,                    )
                                                )
        Plaintiff,                              )
                                                )
 vs.                                            )   CIV. ACT. NO. 1:18-cv-109-TFM-MU
                                                )
 WETTERMARK KEITH,                              )
                                                )
        Defendants.                             )

                                        JUDGMENT

       In accordance with the Memorandum Opinion and Order entered on this date adopting the

Recommendation of the Magistrate Judge, it is ORDERED, ADJUDGED, and DECREED that

that this action is hereby DISMISSED without prejudice.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this 16th day of September 2019.

                                            /s/Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
